Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        05-MAR-2019
                                                        09:31 AM


                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                         JESSICA L. HINEBAUGH,
                    Respondent/Defendant-Appellee,

                                 and

                           MICHAEL A. AYALA,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; CR. NO. 13-1-1529)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Michael A. Ayala’s

application for writ of certiorari, filed on January 22, 2019, is

hereby rejected.

           DATED:   Honolulu, Hawai#i, March 5, 2019.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson